Title: From James Madison to Christian Mayer, 2 January 1804 (Abstract)
From: Madison, James
To: Mayer, Christian


2 January 1804, Department of State. “In consequence of your letter [not found] I return enclosed the bill upon Mr. Adet for 32,287 livres 15 S. heretofore lodged in this Office by Moss Valck & Co. and I request you to acknowledge the receipt of it.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   German immigrant Christian Mayer was a tobacco merchant in Baltimore (Beirne, The Amiable Baltimoreans, p. 204; James Robinson, Baltimore Directory, for 1804 … [Baltimore, 1804; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 5764], pp. xlii, 149).


